Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO91/17883 (Babos et al.).  Babos et al. disclose a method of constructing hemp comprising the steps of:
Layering natural plant fibers, such as hemp in vertically stacked layers.
Wherein “the fibers (1) of neighboring layers (2) lying at an angle of at least 10 degrees to each other”.  See Abstract.

With respect to claims 11-13 Babos et al. disclose “in the process for manufacturing such industrial panels, the stems of the natural fibrous plant are stripped of roots and leaves, and if necessary treated and stored.  From the whole stems produced in this 
way a wide layer section is formed by arranging the stems, sorted and cut to size, parallel to one and another in one or more rows, fastening them together by means of threads, then if need by regulating the moisture content of the section, possibly applying binder to the section, then if necessary dewatering and or drying and or precondensing.  Following this a compressed pack is formed by laying up the individual wide layer sections according to the thickness of the end product”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO91/17883 (Babos et al.).  Babos et al. disclose “In a flat or molded industrial panel of natural plant fibers and binder (3)…tubular plant fibers of flattened cross-section are embedded in binder (3) and aligned parallel to one another to form at least one layer…”
In such a way that a wide layer section is formed by arranging the stems, sorted and cut to size, parallel to one and another in one or more rows, fastening them together by means of threads, then if need by regulating the moisture content of the section, possibly applying binder to the section, then if necessary dewatering and or drying and or precondensing.  Following this a compressed pack is formed by laying up the individual wide layer sections according to the thickness of the end product”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Babos et al. reasonably suggests weighting and evenly distributing the hemp fibers onto a flat surface, because arranging, sorting, cutting is most easily performed on a flat surface.

5. 	Claim(s) 10, 14, 17, 18, 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO91/17883 (Babos et al.) in view of WO 2014/104955 (Fingal et al.).  Babos et al. disclose “In a flat or molded industrial panel of natural plant fibers and binder (3)…tubular plant fibers of flattened cross-section are embedded in binder (3) and aligned parallel to one another to form at least one layer…”
In such a way that a wide layer section is formed by arranging the stems, sorted and cut to size, parallel to one and another in one or more rows, fastening them together by means of threads, then if need by regulating the moisture content of the section, possibly applying binder to the section, then if necessary dewatering and or 
drying and or precondensing.  Following this a compressed pack is formed by laying up the individual wide layer sections according to the thickness of the end product”.
	But do not disclose twisting or gently agitating the hemp fibers together to form the mat.  However, Fingal et al. teach several known methods of increasing the strength of nonwoven composite sheet material, comprising natural fibers such as hemp, using convention web forming/drying equipment, wherein unbonded fibers improve the mixing of short fibers so that even short fibers have a sufficient number of connection points by braiding to firmly adhere to the fabric (natural fiber).  See Pages 19, ln. 13-Page 20.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the hemp mat of Babos et al. with the step of entangling short natural fibers with a textile or similar fabric, by twisting or braiding, as taught by Fingal et al. in order to improve bonding to adjacent layers/binder.

6. 	Claim(s) 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO91/17883 (Babos et al.) in view of WO 2014/104955 (Fingal et al.) as applied to claim 14 above, and further in view of Walsh GB573,673. Babos et al. in view of Fingal et al. disclose a method of making hemp comprising:
Tubular plant fibers of flattened cross-section are embedded in binder (3) and aligned parallel to one another to form at least one layer, In such a way that a wide layer section is formed by arranging the stems, sorted and cut to size, parallel to one and another in 
one or more rows, fastening them together by means of threads, then if need by regulating the moisture content of the section, possibly applying binder to the section, then if necessary dewatering and or drying and or precondensing.  Following this a compressed pack is formed by laying up the individual wide layer sections according to 
the thickness of the end product”.  But do not disclose processing the hemp through a 
“picker machine”.  However, Walsh teaches a method of dry decorticating fibrous plants for making fiber mats and the like.  Wherein the fibrous plant material is passed through a packer machine (12) having a plurality of nails, teeth or the like (7) arrayed in a pattern on a series of rollers (A, B) that separate the fibers from the skin and flesh of the plant matter.  See Page 4, lns. 60-1000.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of making hemp of Babos et al. in view of Fingal et al. with the decortication process taught by Walsh in order to minimize waste and maximize quality.

Allowable Subject Matter
7. 	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendment
8. 	Applicant’s amendment filed 6/2/2022, with respect to the rejection(s) of claim(s) 1, 6-8, 10-18, 20, 21 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Babos et al. & Fingal et al.

Response to Arguments
9. 	Applicant’s arguments with respect to claim(s) 1, 6-8, 10-18, 20, 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
		
10. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 

http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				06/14/2022